     Case 4:19-cv-00201-RSB-CLR Document 18 Filed 06/22/20 Page 1 of 6




               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                    SAVANNAH DIVISION

MILTON ROSS,                         )
                                     )
                                     )
               Plaintiff,            )
                                     )
v.                                   )         CV419-201
                                     )
DR. OLATUNJI AWE, et al.,            )
                                     )
                                     )
               Defendants.           )

        ORDER AND REPORT AND RECOMMENDATION

     Before the Court are plaintiff Milton Ross’ motion to compel, doc. 13,

motion for the imposition of sanctions and an order of contempt, doc. 15,

and motion for emergency preliminary injunction, doc. 16.         For the

following reasons, the motion to compel and motion for sanctions and an

order of contempt are DENIED. The Court also RECOMMENDS that

the order for injunctive relief be DENIED.

     Plaintiff seeks to compel defendants’ response to his complaint. Doc.

13. He also seeks the imposition of sanctions or an order of contempt for

defendants’ “willful failure and refusal to obey and comply with the Order

and Report and Recommendation of [the Court].” Doc. 15. Both motions
     Case 4:19-cv-00201-RSB-CLR Document 18 Filed 06/22/20 Page 2 of 6




are founded on the incorrect belief that defendant’s responsive pleadings

are now due. He misunderstands the Court’s March 10, 2020, Order and

Report and Recommendation (R&R), doc. 11, to have directed defendants

to file a response to his complaint within 30 days, doc 15 at 1–2. In denying

plaintiff’s prior motions to compel settlement and a response, the Court

noted that defendants were not obligated to participate in this case prior

to screening.    Doc. 11 at 15.      Screening, however, is not the only

prerequisite to defendants’ obligation to file their responsive pleadings.

Plaintiff must also serve the complaint and summons upon the

defendants. Fed. R. Civ. P. 12 (a)(1)(A) (“A defendant must serve an

answer within 21 days after being served with the summons and

complaint; or if it has timely waived service under Rule 4(d), within 60

days after the request for a waiver was sent. . . .”); see also doc. 11 at 16.

      As plaintiff is not proceeding in forma pauperis, he is required to

effectuate service upon all defendants. Fed. R. Civ. P. 4. Though the

complaint does include a document titled “Certificate of Service” attesting

that a copy of it was was mailed to all defendants, doc. 1 at 7, it does not

comply with the service requirements, see Fed. R. Civ. P. 4(b)(2) & (e). To

date, plaintiff has provided no indication that the complaint has been
      Case 4:19-cv-00201-RSB-CLR Document 18 Filed 06/22/20 Page 3 of 6




properly served, Fed. R. Civ. P. 4(l), or that defendants have waived the

service requirement, Fed. R. Civ. P. 4(d). As such, defendants are not yet

obligated to provide responsive pleadings. Plaintiff’s motion to compel,

doc. 13, and motion for sanctions and a contempt order, doc. 15, are,

therefore, DENIED as moot.

       Plaintiff also seeks an emergency injunction against defendants to

prevent the substitution of his pain medication. Doc. 16. Due to its

purported emergency character, the Court construes the motion to seek a

temporary restraining order, which does not require defendants’ response

to resolve.1     Fed. R. Civ. P. 65(b)(1).           To succeed on a motion for a

temporary restraining order or preliminary injunction, the movant must

establish: “(1) a substantial likelihood of success on the merits, (2) that

irreparable injury will be suffered if the relief is not granted, (3) that the

threatened injury outweighs the harm the relief would inflict on the other

litigant, and (4) if issued, the injunction would not be adverse to the public

interest.” Long v. Sec'y, Dep't of Corrs., 924 F.3d 1171, 1176 (11th Cir.

2019). Plaintiff fails to satisfy the first criteria.


1
 Plaintiff includes with his filing a “certificate of service.” Doc. 16 at 8. It is not clear,
however, upon whom the motion was served. Plaintiff is responsible for serving
motions on every defendant. Fed. R. Civ. P. 5(a)(1).
     Case 4:19-cv-00201-RSB-CLR Document 18 Filed 06/22/20 Page 4 of 6




     Plaintiff’s underlying claim alleges the unconstitutional denial of

adequate medical care. Such claim requires plaintiff to demonstrate that

the defendants acted with deliberate indifference to his medical needs.

Whitley v. Albers, 475 U.S. 312, 319 (1986). “Ordinary malpractice or

simple negligence won’t do; instead, the plaintiff must show ‘subjective

recklessness as used in the criminal law.’” Swain v. Junior, — F.3d —,

2020 WL 3167628, at *5 (11th Cir. 2020) (quoting Farmer v. Brennan, 511

U.S. 825, 839–40 (1994)). Though defendants’ medical decisions are not

what plaintiff desired and may constitute negligence or malpractice, they

do not amount to the deliberate indifference required to offend the Eighth

Amendment. See, e.g., Hamm v. DeKalb Cty., 774 F.2d 1567, 1575 (11th

Cir. 1985) (“Although [plaintiff/inmate] may have desired different modes

of treatment, the care the jail provided did not amount to deliberate

indifference.”); see also Estelle v. Gamble, 429 U.S. 97, 107 (1976) (medical

decision to not order medical tests, despite plaintiff’s request, was not

offensive to the constitution).     As plaintiff has not demonstrated a

“substantial likelihood” of success on the merits, the motion for injunctive

relief should be DENIED.
      Case 4:19-cv-00201-RSB-CLR Document 18 Filed 06/22/20 Page 5 of 6




      In summary, plaintiff’s motion to compel, doc. 13, and motion for the

imposition of sanctions and an order of contempt, doc. 15, are DENIED.

Plaintiff is responsible for serving the complaint and summons upon all

defendants in accordance with the requirements of Rule 4 of the Federal

Rules of Civil Procedure. Free copies of the Summons in a Civil Case (AO

440), Notice of Lawsuit and Request to Waive Service of a Summons (AO

398), and Waiver of the Service of Summons (AO 399) forms are available

through the Southern District of Georgia and U.S. Courts websites.2

Plaintiff is DIRECTED to file with the Court within 60 days of this Order

either proof of service or defendants’ consent to waive service. The Court

also RECOMMENDS that plaintiff’s motion for injunctive relief be

DENIED. Doc. 16.

      This R&R is submitted to the district judge assigned to this action,

pursuant to 28 U.S.C. § 636(b)(1)(B) and this Court’s Local Rule

72.3. Within 14 days of service, any party may file written objections to

the R&R with the Court and serve a copy on all parties. The document

should be captioned “Objections to Magistrate Judge’s Report and


2
 Plaintiff may access all necessary civil forms through the Southern District of Georgia
website (https://www.gasd.uscourts.gov/civil-forms) or the United States Federal
Courts website (https://www.uscourts.gov/forms/civil-forms).
     Case 4:19-cv-00201-RSB-CLR Document 18 Filed 06/22/20 Page 6 of 6




Recommendations.” Any request for additional time to file objections

should be filed with the Clerk for consideration by the assigned district

judge.

      After the objections period has ended, the Clerk shall submit this

R&R together with any objections to the assigned district judge. The

district   judge   will   review   the   magistrate   judge’s   findings   and

recommendations pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are

advised that failure to timely file objections will result in the waiver of

rights on appeal. 11th Cir. R. 3-1; see Symonette v. V.A. Leasing Corp., 648

F. App’x 787, 790 (11th Cir. 2016); Mitchell v. United States, 612 F. App’x

542, 545 (11th Cir. 2015).

      SO ORDERED AND REPORTED AND RECOMMENDED,

this 19th day of June, 2020.

                                     _______________________________
                                     __________
                                             _______________________
                                     CHRISTOPHER
                                     CHRI
                                        R STOP
                                             OPHER L. RAY
                                     UNITED STATES
                                              STATET S MAGISTRATE
                                                        MAGISTRA     JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
